Exhibit 10.4.2

 

 

 

ACCOMMODATION AGREEMENT

 

This Accommodation Agreement (the “Agreement”) is effective as of July 9, 2015
(the “Closing Date”) among and between Meritor Heavy Vehicle Systems, LLC
(“Customer”), Gill Family Capital Management, Inc. ( “Gill”) and Sypris
Technologies Kenton, Inc. (“Sypris Technologies Kenton”), Sypris Technologies,
Inc. (“Sypris Technologies”) and Sypris Solutions, Inc. (“Sypris Solutions”)
(Sypris Technologies Kenton, Sypris Technologies and Sypris Solutions together
with such entities’ Mexican affiliate being hereinafter collectively referred to
as “Supplier”).

 

RECITALS

 

A.

Pursuant to all of the various contractual obligations mutually agreed by the
parties and their affiliates, including Customer’s Brazilian affiliate, for the
purchase and sale of Component Parts as defined herein (collectively, “US
Agreements” or individually, a “US Agreement”), Supplier is obligated to
manufacture for Customer certain component parts, service parts and/or assembled
goods (collectively, “Component Parts” or individually, a “Component Part”). For
purposes of this Agreement, Customer and Supplier each hereto acknowledges that
the Core Products and Housings Supply Agreement dated May 3, 2004, as amended,
will be terminated effective as of the closing of the Morganton asset purchase
transaction in accordance with, and subject to, the terms thereof, and therefore
is excluded from the definition of “US Agreements” after that date.

 

B.

Sistemas Automotrices de Mexico, S.A. de C.V., a joint venture company jointly
owned by Customer and Quimmco, S.A. de C.V. (“Sisamex”), is party to various
agreements and purchase orders with Supplier, pursuant to which Supplier is
obligated to manufacture for Sisamex certain component parts as more fully set
forth therein (the “Mexican Supply Agreements”). (For the avoidance of doubt,
Sisamex is not deemed to be an “affiliate” of Meritor for purposes of this
Agreement.)

 

C.

Gill has a substantial financial interest in Supplier, both as a beneficial
shareholder and a lender.

 

D.

The US Agreements also include provisions pursuant to which Customer and its
affiliates sell to Supplier certain raw materials in connection with the
production of the Component Parts (the “Rebill Provisions,” and the invoices of
such sales, the “Rebill Invoices”).

 

E.

Supplier and PNC Bank, National Association (“Lender”) are parties to a
Revolving Credit and Security Agreement (as amended, restated supplemented or
replaced from time to time, the “Revolving Agreement”), whereby Lender has
agreed to lend to Supplier monies in the amounts, and subject to the
limitations, set forth in the Revolving Agreement.

 

F.

Supplier has requested a change in trade terms from Customer.

 

G.

Should Supplier fail to meet its obligations to Customer to deliver Component
Parts timely as required by the US Agreements, Customer and its affiliates could
suffer significant and irreparable harm.

 

H.

Subject to the terms of this Agreement, Customer and Gill have agreed to provide
certain financial accommodations to Supplier and Supplier, in exchange for those
financial accommodations, has agreed to make certain accommodations to Customer,
all as set forth herein.

  

 
 

--------------------------------------------------------------------------------

 

 

BASED UPON THE FOREGOING RECITALS and other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the parties agree as follows:

 

 

TERMS AND CONDITIONS

 

1.

Conditions to Effectiveness. This Agreement will become effective upon the: (a)
execution of this Agreement by all parties; and (b) Supplier’s delivery to
Customer of a fully executed and acknowledged copy of the Access Agreement.

 

2.

Term. The term of this Agreement (“Term”) will be from the Effective Date until
the earliest of:

 

 

(a)

provided no material production default has occurred, at such time that (i) the
Revolving Agreement and the Promissory Note (as defined below) has been fully
paid; (ii) any past due amounts owed by Supplier to Meritor have been fully
paid; (iii) any incremental funding by and direct expenses incurred by Customer
during any Occupancy Period (in excess of US Agreement prices) have been fully
paid; (iv) Supplier shall have established (as of the date that each of the
conditions in Section 2(a)(i)-(iii) have been fulfilled) a minimum undrawn
availability of $7.5 million; and (v) Supplier is not in material default of any
other loan agreement or to supply-related creditors (excluding good faith
disputes);

 

 

(b)

if there has been a material production interruption of Component Parts of less
than ten calendar days, in addition to the requirements in above (2)(a)(i)-(v)
having been satisfied, at such time that: (i) production pursuant to the US
Agreements and the Mexican Supply Agreements has been restored and remained
satisfactory for 90 days after such production interruption; (ii) key
operational root causes of the production interruption have been addressed to
Customer’s reasonable satisfaction; (iii) any employee attrition has been
resolved by hiring and retaining sufficient personnel for 90 days following such
production interruption; and (iv) Supplier shall have maintained a minimum
undrawn availability of $5.0 million for 90 days following payment in full of
the Revolving Agreement;

 

 

(c)

if there has been a material production interruption of Component Parts of more
than ten calendar days, in addition to the requirements in above 2(a)(i)-(v) and
2(b)(ii)-(iv) having been satisfied, at such time that production pursuant to
the US Agreements and the Mexican Supply Agreements has been restored and
remains satisfactory for six months after such production interruption; or

 

 

(d)

June 30, 2016, unless otherwise extended by written agreement of all parties to
this Agreement.

 

3.

Customer’s Accommodations.

 

 

3.1

Brazil Obligations. On or before the Closing Date, Customer’s Brazilian
affiliate and Supplier’s Mexican affiliate agree to make any payments to one
another, as required, to retire all past due obligations arising from supply
arrangements between Supplier’s Mexican affiliate and Customer’s Brazilian
affiliate and to remain current with respect to such obligations thereafter.

 

 

3.2

Purchase/Lease of Morganton Assets. Meritor will purchase from Sypris, no later
than July 7, 2015, certain machinery and equipment and inventory located at the
Morganton facility and will lease, with an option to purchase, the Morganton
real estate and building all upon, and subject to, the terms set forth in an
Asset Purchase Agreement between Sypris and Meritor, effective as of the Closing
Date.

 

 

3.3

Inventory Purchase Guarantee. Meritor has guaranteed to purchase, from Sypris,
certain inventory related to the supply of Component Parts to Meritor from the
Sypris’ facilities in the United States upon, and subject to, the terms of the
Guaranteed Inventory Agreement between Sypris, Meritor and PNC effective as of
the date thereof.

  

 
2

--------------------------------------------------------------------------------

 

 

 

3.4

Rebilled Raw Materials.

 

On Monday of each week commencing on Monday, July 13, 2015 and continuing until
such time, if any, as Customer and Sisamex consign the raw materials to Supplier
pursuant to the terms of Section 3.5 below, the parties will net the amount of
all invoiced amounts for rebilled raw materials from Customer to Supplier
against an equal balance of outstanding invoices for Component Parts issued by
Supplier to Customer. Any net amount which is owed by one party to the other,
after the execution of the weekly offsetting, if applicable, shall be paid by
such party to the other within two (2) business days after the weekly
offsetting, or on Wednesday of each week if no offsetting is applicable per §3.5
Notwithstanding anything herein to the contrary, however, Customer will delay,
for a period of one week, offsetting up to $325,000 in rebilled raw materials
that would otherwise have occurred on August 10, 2015 (thereby increasing the
net payment due from Customer on Wednesday, August 12, 2015 by that amount) and
such amount shall be added to the amount that will be offset on August 17, 2015
as though such payment had not been made (thereby reducing the net payment due
from Customer on Wednesday, August 19, 2015 by that same amount).

 

3.5 Customer and its affiliates, in their sole discretion, will have the option
to supply all, or any portion, of Supplier’s requirements of components, steel
and other raw materials used in its manufacture of products under the US
Agreements and the Mexican Supply Agreements by consignment in lieu of doing so
on a rebill basis; provided, however, that if Customer or its affiliates
exercises such option, Customer shall provide notice thereof to PNC. Supplier
agrees that Customer may file UCC Financing Statements to reflect any such
consignments, in form and substance reasonably satisfactory to PNC.

  

3.6     Customer agrees to amend the open purchase and long term agreements
between Meritor and Reynolds Machine Company, Inc. (“Reynolds”) in accordance
with the provisions of Exhibits B-1, B-2 and B-3, attached hereto, upon, and
subject to, (a) the securing, by Supplier, of, new borrowing agreements which
will result in both the full pay-off of the Revolving Agreement and the
provision, to Supplier, of sufficient funds to complete Supplier’s acquisition
of Reynolds; and (b) the closing of Supplier’s acquisition of Reynolds.

 

3.7     Reservation of Certain Rights. Subject to the terms of this Agreement,
Customer and its affiliates expressly reserve and do not waive any rights,
claims, interests and defenses they may have against Supplier.

 

4.

Supplier’s Obligations and Accommodations.

 

 

4.1

Comply with the US Agreements and the Mexican Supply Agreements.

 

 

(a)

Supplier will take all actions reasonably necessary to, and shall timely
manufacture the Component Parts for Customer and its affiliates and for Sisamex,
in accordance with the terms of the US Agreements and the Mexican Supply
Agreements.

 

 

(b)

Supplier will promptly notify Customer, its affiliates and Sisamex of any
material threat or threats to continued timely shipment of Component Parts.

 

 

(c)

Supplier will not subcontract any portion of the manufacturing process for a
Component Part to a third party without the prior written consent of Customer.
If Supplier has subcontracted any of the manufacturing processes for a Component
Part contrary to the terms of any US Agreement or a Mexican Supply Agreement,
Supplier will deliver to Customer a list identifying the Component Part or
Parts, summarizing the manufacturing processes performed and identifying the
subcontractors. Customer and Supplier will work in good faith to resolve these
subcontractor issues. In addition, Supplier will not move any Customer Tooling
used in the manufacturing of a Component Part from its present location without
the prior consent of Customer and Lender.

  

 
3

--------------------------------------------------------------------------------

 

 

 

(d)

In light of Customer’s purchase of assets at the Morganton facility as
contemplated in Section 3.2, above, Supplier agrees to execute an amendment to
the Commodities Supply Agreement, as of the Closing Date, in the form attached
hereto as Exhibit C, to remove the 14X rear carrier machining activity that was
to be performed at the Morganton facility by Supplier.

 

 

(e)

Except as specifically provided in this Agreement, this Agreement is not
intended to modify the terms and conditions of any of the US Agreements or the
Mexican Supply Agreements, which terms and conditions otherwise remain in full
force and effect. In the event of any direct conflict between the terms of this
Agreement and the terms of a US Agreement or a Mexican Supply Agreement, the
terms of this Agreement will control for the duration hereof.

 

 

4.2

Rebilled Raw Materials.

 

(a) On July 1, 2015, , Customer and Supplier calculated the net balance of all
rebill invoices of Customer issued to Supplier which were outstanding as of such
date against all invoices issued by Supplier to Customer for Component Parts
which were outstanding as of such date in the amount of $3,046,807.61 (the
“Customer Net Receivable Balance”). The Customer Net Receivable Balance was
converted into subordinated secured debt of Supplier to Customer in accordance
with the terms of Section 4.12, below. As of July 1, 2015, the amount of
outstanding invoices owed by Customer to Supplier was $0.00 and the total amount
of outstanding invoices owed by Supplier to Customer was $0.00.

 

(b) With regard to rebilled raw materials provided by Customer to Supplier’s
Toluca, Mexico facility (the “Mexican Rebill Materials”), Customer agrees,
within thirty days after the Closing Date, that Customer will remove all of the
Mexican Rebill Materials from the Toluca facility that exceed Supplier’s need
for such materials during the next ninety (90) days based upon firm orders
between Supplier and Customer’s Brazilian affiliate and will, within seven days
after such removal, cancel all invoices sent by Customer to Supplier with
respect to the Mexican Rebill Materials so removed by Customer. Customer’s
invoices for such Mexican Rebill Materials remaining at Supplier’s facility
shall be paid by Supplier in accordance with the existing rebill payment terms.
Thereafter, Customer shall deliver to Supplier such raw materials as and when
needed.and will invoice Supplier for such materials at the time of delivery to
Supplier.

 

 

4.3

Inventory Bank. At Customer’s request, Supplier will build for Customer an
inventory bank of Component Parts (“Inventory Bank”) in accordance with an
inventory bank schedule agreeable to Customer and Supplier; provided, however,
that Supplier’s obligation to build inventory bank parts will be subject to,
among other things, (i) reasonably applied internal capacity limitations (e.g.,
machine capacity and manpower limitations), (ii) availability of raw materials
and supplies, and (iii) available financing. Supplier will ship inventory bank
parts as they are produced to the location designated by Customer. Supplier will
not be required to build an Inventory Bank unless Customer agrees in advance to
(i) pay all documented, additional, out-of-pocket costs incurred by Supplier in
manufacturing the Inventory Bank including, without limitation, any overtime,
shipping, packaging, and storage costs, (ii) buy each of the items in the
Inventory Bank which are conforming to Seller’s warranties under the applicable
Supply Agreement, and (iii) pay in cash free of offset, other than the offsets
provided for in Section 3.3 herein, the applicable purchase order price for each
such item of the Inventory Bank.

  

 
4

--------------------------------------------------------------------------------

 

 

 

4.4

Access to and Provision of Information.

 

 

(a)

Supplier agrees that Customer, upon giving two business day’s advance notice,
will have access to Supplier’s operations during normal business hours, and
outside normal business hours when reasonably necessary, for the purposes of (i)
monitoring production of its Component Parts, (ii) meeting with Supplier’s
representatives, (iii) monitoring steps needed to increase production capacity
necessary to meet the terms of all US Agreements and the Mexican Supply
Agreements and (iv) monitoring Supplier’s compliance with the terms of this
Agreement, the US Agreements and the Mexican Supply Agreements, and any other
agreements between Supplier and Customer and its affiliates and Sisamex.

 

 

(b)

Supplier will provide to Customer the reporting and information, borrowing base
certificates and collateral reports that it provides to Lender at the same time
such information is due to be provided to Lender.

 

 

(c)

As soon as reasonably practicable after becoming aware of any lawsuit against
Supplier or any action that could interfere with Supplier’s ability to perform
its obligations under this Agreement and the US Agreements, or the Mexican
Supply Agreements, Supplier will notify Customer and Lender of the adverse event
(as to Lender in addition to any other notification obligations Supplier has
under the Revolver Agreements).

 

 

(d)

On the Effective Date, Supplier shall provide to Customer and its professional
advisers: (i) a copy of the executed amendment to the Revolving Agreement
evidencing the changes described in Paragraph 5.3, herein; (ii) a copy of
documentation relating to the proposed lending agreements with TPG Capital or
any other lender; and (iii) a summary of the key points of the Reynolds Machine
Company, Inc. (“Reynolds”) purchase agreement; and (iv) any updates of such
documentation, or new related documentation.

 

 

4.5

Payments to Vendors and Other Creditors. Supplier will remain or promptly become
current on all payments to any vendor or other creditor which has threatened to
disrupt supply, if the failure to do so could reasonably result in a material
interruption in the supply of Component Parts to Customer or its affiliates or
Sisamex under any of their US Agreements or the Mexican Supply Agreements.

 

 

4.6

Lender Consents. Supplier will obtain Lender’s acknowledgment to the rights and
interests granted to Customer under this Agreement by providing Customer a copy
of the acknowledgment in the form attached as Exhibit D executed by duly
authorized representatives of Lender. Supplier will obtain the consent to the
terms of the Accommodation and Access Agreements from any lender entering into a
credit agreement replacing, or in addition to, the Revolving Agreement.

 

 

4.7

Access Agreement. Supplier will execute an Access Agreement (“Access Agreement”)
in favor of Customer in the form attached as Exhibit “A” hereto.

 

 

4.8.

Vendor Hostage Protocol. Supplier agrees to the following protocol to resolve
situations where a vendor of materials, components, tooling or services to
Supplier refuses to perform under its supply contract and the vendor demands
payment of antecedent debt owed by Supplier in exchange for the vendor’s
agreement to ship materials, tooling or components or provide services to
Supplier (“Vendor Hostage Demand”):

 

 

(a)

Supplier will promptly inform Lender and Customer of any Vendor Hostage
Demand(s).

 

 

(b)

Supplier will work in good faith with Customer to obtain the materials,
components, tooling or services from the vendor. Customer or its affiliates
shall have the right to pay vendors in connection with Vendor Hostage Demands
and to offset the amount(s) of any payment(s) from its payables to Supplier.

 

 

(c)

Supplier will use its best efforts to give Customer and Lender at least 24
hours’ notice of any proposed resolutions of a Vendor Hostage Demand before
implementing the resolution.

  

 
5

--------------------------------------------------------------------------------

 

 

 

4.9

Agents and Representatives. Supplier authorizes its consultants to speak with
and provide progress and other reports directly to Lender, Customer and its
respective agents, representatives and designees.

 

 

4.10

Gill Payment. Supplier agrees that any loans by Gill to Supplier shall not be
repaid by Supplier, and no payments other than ordinary salary or other
compensation, or expense reimbursements made in the ordinary course of business,
shall be made to Gill or to any related entity or person, until such time as all
obligations under the Revolving Agreement and the Promissory Note have been
fully paid.

 

 

4.11

Supplier agrees that it will not enter into any other arrangements or agreements
that would materially impair Customer’s, its affiliates or Sisamex’s rights
under this Agreement.

 

 

4.12

Issuance of Promissory Note. , On July 2, 2015, Supplier executed and delivered
to Customer a promissory note in the amount of the Customer Net Receivable
Balance (the “Promissory Note”), a Security Agreement securing the note amount
against certain assets of Supplier, and an Inter-Creditor Agreement providing
that Customer’s lien against Supplier’s assets are a subordinated second lien to
the Lender’s security interest in such assets and that, in particular, the lien
on such assets in favor of Gill are subordinate to that of Customer .

 

 

4.13

Reservation of Certain Rights. Subject to the terms of this Agreement, Supplier
and its affiliates expressly reserve and do not waive any rights, claims,
interests or defenses that they may have against Customer and its affiliates.

 

5.

Reserved

 

6.

Reserved.

 

7.

Tooling Acknowledgment.

 

 

7.1

Definitions.

 

(a)     The term “Tooling” means, collectively, all tooling, dies, test and
assembly fixtures, gauges, jigs, patterns, casting patterns, cavities, molds,
and documentation, including engineering specifications and test reports used by
Supplier in connection with its manufacture of Component Parts for Customer and
its affiliates.

 

(b)     The term “Unpaid Tooling” means Tooling manufactured for Customer or its
affiliates for which Customer or its affiliates have not made full payment under
the applicable purchase order agreement with Supplier.

 

(c)     The term “Supplier Owned Tooling” means Tooling which Supplier asserts
is not owned by Customer or its affiliates and which is not subject to a
purchase order issued by Customer or its affiliates (excluding any replacement
tooling paid for by Supplier).

 

(d)     The term “Customer Tooling” means all other Tooling which is not Unpaid
Tooling and/or Supplier Owned Tooling that is used or to be used to manufacture
Customer’s Component Parts, whether under direct agreements between Supplier and
Customer or its affiliates or agreements between Supplier and third parties.

 

 

7.2

Supplier and Lender Tooling Acknowledgment. Supplier and Lender acknowledge and
agree that Customer Tooling is (i) subject to the terms of this Agreement, (ii)
owned by Customer or its affiliates, and (iii) held as bailee-at-will by
Supplier and to any third parties to which Supplier has transferred possession
of Customer Tooling.

  

 
6

--------------------------------------------------------------------------------

 

 

 

7.3

Tooling Lists. Supplier will provide Customer and Lender, within 15 days after
the Effective Date, (a) a list identifying the locations of Customer’s Tooling
and (b) within 45 days after the Effective Date a list of Supplier Owned Tooling
and Unpaid Tooling relating to Customer’s Component Parts (“Tooling List”).
Customer will provide assistance to Supplier in preparing his Tooling List as
reasonably requested by Supplier. Customer reserves the right to dispute any
Tooling List provided by Supplier. If Customer disagrees with the Tooling List,
Supplier, Lender and Customer will confer and attempt, in good faith, to resolve
the dispute. If the dispute cannot be resolved by Supplier and Customer within
15 days after Customer receives the Tooling List, the matter may, at Customer’s
option, be jointly submitted to a third party to be selected by Supplier, Lender
and Customer for expedited resolution.

 

 

7.4

Tooling Dispute. If there is a dispute between Supplier and Customer under
Section 7.3 over whether any Tooling is Customer Tooling, Supplier Owned Tooling
or Unpaid Tooling, and Customer has exercised its access rights under the Access
Agreement, then the disputed Tooling will be presumed to be Customer Tooling,
pending resolution of the dispute, provided that the Customer pays into escrow
(which will be subject to Lender’s security interest) the lesser of the disputed
amount or the unpaid purchase price of such disputed Tooling; provided, however,
that Customer will not remove any such disputed tooling from a Supplier facility
which is then being used by Supplier to satisfy any of its contractual
obligations to any customer of Supplier other than Customer.

 

 

7.5

Unpaid Tooling Obligations Not Modified. Once the purchase order price of an
item of Unpaid Tooling has been paid by Customer or its affiliates, it will be
included in the definition of Customer Tooling. Subject to Section 7.3, nothing
in this Agreement modifies Customer’s obligations to Supplier on account of
Unpaid Tooling.

 

 

7.6

Supplier’s Limited Right to Tooling. Supplier has no right, title or interest in
Customer Tooling, but has only the obligation to possess and use the Customer
Tooling solely to manufacture Customer’s Component Parts, in Customer’s sole
discretion.

 

 

7.7

Customer’s Right to Repossess Tooling. Upon Customer’s exercise of its Right of
Access following an Event of Default: (i) Customer and its respective affiliates
have the right to take immediate possession of its Customer Tooling, without
payment of any kind to Supplier, (ii) Supplier agrees to cooperate with Customer
and its affiliates in their taking possession of Customer Tooling, and (iii)
Supplier agrees to provide access to Customer and its affiliates to remove
Customer Tooling; provided, however, that Customer and its affiliates will not
unreasonably interfere with Supplier’s ongoing manufacturing operations or its
production of component parts for another customer when removing Customer
Tooling; and provided, further, that Customer or its affiliates shall be liable
for any damages to Supplier’s premises or assets resulting from such access or
repossession caused by Customer or its affiliates.

 

 

7.8

Additional Rights. The acknowledgements, rights and obligations contained in
this Section 7 (i) are in addition to (and not in lieu of) the rights of
Supplier and Customer and its affiliates and Sisamex under the US Agreements and
the Mexican Supply Agreements or any other agreements between Supplier and
Customer and its affiliates and Sisamex, and (ii) will continue in effect after
the expiration of the Term or termination of this Agreement.

 

 

7.9

Marking Tooling and Notice. Supplier grants to Customer and its affiliates
permission to record, on Supplier’s behalf, any notice and/or financing
statements concerning Customer Tooling if Customer or its affiliates determine
that it is reasonably necessary to do so to reflect their interests in Customer
Tooling. Supplier will not interfere with, and will provide access so Customer
or its affiliates may affix any plate, stamp, or other evidence of Customer’s or
its affiliate’s ownership upon each item of its Customer Tooling.

  

 
7

--------------------------------------------------------------------------------

 

 

8.

Events of Default. The occurrence of any one or more of the following will be an
“Event of Default” under this Agreement, unless a waiver or deferral thereof is
agreed to in writing, in each instance, by Customer.

 

 

8.1

An authorized officer of Supplier repudiates or Supplier breaches its
obligations under this Agreement or any of the US Agreements, or any of the
Mexican Supply Agreements, the consequence of which is that such default is
reasonably likely to result in a material interruption in the supply of
Component Parts to Customer or any of its affiliates or Sisamex and such
material interruption remains uncured for four (4) calendar days (the “Cure
Period”), following notice by Customer or any of its affiliates or Sisamex to
Supplier and Lender provided, however, that if any officer or a Plant Manager of
Supplier willfully causes a material interruption in supply, then no cure period
shall apply.

 

 

8.2

Supplier breaches the terms of Paragraphs 4.5, 4.6 or 4.11, which breach remains
uncured for two (2) calendar days following notice to Supplier and Lender;

 

 

8.3

Lender commences any affirmative enforcement action under the Revolving
Agreement, as amended, if the action is reasonably likely to materially impact
Supplier’s operations or ability to perform under this Agreement or the Access
Agreement;

 

 

8.4

Lender repudiates or materially breaches this Agreement or the Revolving
Agreement, as amended, and such repudiation or material breach is reasonably
likely to materially disrupt the supply of Component Parts by Supplier;

 

 

8.5

Lender ceases funding under the Revolving Agreement, as amended, for any reason
and such cessation is reasonably likely to materially disrupt the supply of
Component Parts by Supplier; or

  

 

8.6

A Chapter 11 petition is filed under the United States Bankruptcy Code by or
against Supplier and is subsequently converted to Chapter 7 or a Chapter 7
petition is filed by or against Supplier and an Order for relief is entered in
the Chapter 7 case without the case being converted to a Chapter 11 within
fourteen (14) days of such filing.

 

9.

Reserved.

  

 

 

10.

Remedies Upon Default. Remedies upon an Event of Default under this Agreement
include:

 

 

(a)

Customer or its affected affiliate shall have the option, pursuant to the terms
of the Access Agreement, to operate one or more of Supplier’s Louisville and
Toluca facilities (and any other later acquired facilities from which Supplier
supplies products to Customer, its affiliates and/or Sisamex), once the right to
access has been “exercised” (as defined in the Access Agreement);

 

 

(b)

Customer, Sisamex and Customer’s Brazilian affiliate shall each have the right
to terminate any or all of the US Agreements, or the Mexican Supply Agreements
and agreements of Customer’s Brazilian affiliate, as the case may be, or to
resource any of the products to be supplied by Supplier under any of the those
agreements;

 

 

(c)

Supplier shall cooperate, at the request of Customer, Sisamex and Customer’s
Brazilian affiliate, as the case may be, in the resourcing of any products
supplied by Supplier under any of the US Agreements and Mexican Supply
Agreements;

  

 
8

--------------------------------------------------------------------------------

 

 

 

(d)

Supplier shall assign any of its vendor contracts involved in the supply of
products to Customer, Sisamex and Customer’s Brazilian affiliate, as the case
may be, upon either or both of their request;

 

 

(e)

Supplier shall make available to Customer, any affiliates of Customer, and
Sisamex, as the case may be, upon their request, any Customer Tooling owned by
such entity or to be paid for by Customer or any of its affiliates or Sisamex
(once such payment has been made);

 

 

(f)

Supplier shall grant to Customer an irrevocable, fully paid, royalty free,
worldwide, non-exclusive, sublicensable (solely to a “Designee” as defined in
the Access Agreement) and non-assignable, except in connection with the sale of
all or substantially all of the business of Customer related to such Component
Parts, license to any intellectual property used in the production of the
Component Parts to make, have made, use, have used, modify, improve, prepare
derivative works of, distribute, display, offer to sell, sell, import and do all
other things and exercise all other rights in the licensed intellectual property
solely to the extent necessary for production of the Component Parts which would
otherwise have been sold by Supplier to Customer, Sisamex or Customer’s
Brazilian affiliate under the US Agreements and Mexican Supply Agreements, the
term of such license to be for the original term of the applicable agreement and
any additional term thereafter which is commercially required to obtain the
production of the products during the remaining original term (not to exceed a
total of one year from the date Customer exercises its Right of Access under the
Access Agreement), and any reasonable additional term thereafter which is
commercially required to obtain the production of the products, plus with
respect to repair obligations for the life of each product actually produced
during the original term or such additional term (if applicable) of each such
applicable agreement, whether by Supplier or by Customer or any affiliate of
Customer.

 

 

(g)

provided, however, that the foregoing remedies in Sections 10(a)-(f) shall apply
only with respect to the Supplier location where the default has occurred, so
long as the Event of Default was solely an operational (non-financial) default
under Section 8.1.

 

11.

Reservation of Rights. Unless expressly waived or modified in this Agreement,
each party reserves and does not waive any claims, rights, and remedies that it
may have under the US Agreements and the Mexican Supply Agreements, any other
agreements between or among the parties, or applicable law, and each party
expressly reserves all such claims, rights and remedies they have under this
Agreement, the US Agreements, the Mexican Supply Agreements, and any other
agreements between or among the parties and applicable law.

 

12.

Confidentiality. Except as my be required by regulations, law or court orders,
the parties agree that they will not disseminate, disclose or communicate,
either directly or indirectly, any of the information contained in or received
by virtue of this Agreement to any outside party other than its employees and
professional advisors, provided that such outside party is subject to this same
confidentiality provision. The parties will, in good faith, seek to ensure that
the contents of this Agreement are kept secret and confidential.

 

13.

Notice. Any notice or other instrument to be given under this Agreement must be
in writing and, except as otherwise provided in this Agreement, will be deemed
to be duly given if mailed, delivered by hand or sent by email to the party to
whom the communication is intended to be given and any notice so delivered or
sent will be deemed to have been given at the time of service on the day on
which it was delivered or sent, and if mailed, will be deemed to be given 3 days
following the date of mailing. Until changed by notice in the manner described
above, the addresses of the parties for the purpose of notice will be:

 

 

If to Supplier:   Sypris Solutions, Inc.    

101 Bullitt Lane

Suite 450

Louisville, KY 40222

Attention:John R. McGeeney

General Counsel

  

 
9

--------------------------------------------------------------------------------

 

 

With a copy to:      Douglas P. Bartner   Shearman & Sterling LLP



599 Lexington Avenue

New York, NY 10002

    If to Customer:      Meritor Heavy Vehicle Systems, LLC  

2135 West Maple Road

Troy, Michigan 48084

Attention: Vice President, Procurement

Fax #: 248-435-9404

   

With a copy to:   

Meritor, Inc.



2135 West Maple Road

Troy, Michigan 48084

Attention: Office of the General Counsel

Fax #: 248-435-2943

   

If to Lender:  

PNC Bank National Association



11405 North Pennsylvania Street

Carmel, Indiana 46032

Attention: Jay Danforth

   

With a copy to: 

Blank Rome LLP



One Logan Square

Philadelphia, Pennsylvania 19103

Attention: Michael C. Graziano

Fax # 215-832-5387

  

 

 

 

14.

General Terms.

 

 

14.1

This Agreement, together with any other documents executed in connection with
this Agreement, constitutes the entire understanding of the parties in
connection with the subject matter of this Agreement. There are no written or
oral representations or understandings that are not fully expressed in this
Agreement. This Agreement may not be modified, altered or amended except by an
agreement in writing signed by all parties.

 

 

14.2

The parties executing this Agreement as representatives warrant that they have
the power and authority to execute this Agreement on behalf of the corporation
or entity that they represent and that their signatures bind the corporations or
entities to the terms of this Agreement.

 

 

14.3

Supplier must obtain the consent of Customer to assign or transfer, directly or
indirectly, any of its rights under this Agreement. Likewise, this Agreement is
not intended for the benefit of any third parties, including any purchasers of
Supplier’s assets or other customer of Supplier (other than affiliates of
Customer).

 

 

14.4

If an Event of Default occurs under this Agreement, the affected party may file
for preliminary injunctive relief for a court to order specific performance of
the non-performing party’s obligations and such non-performing party shall not
object to such request for preliminary relief on the grounds that there is no
irreparable harm or that the affected party has an adequate remedy at law.

  

 
10

--------------------------------------------------------------------------------

 

 

 

14.5

No delay or failure of Lender or Customer to exercise any right, power or
privilege hereunder will affect such right, power or privilege, nor will any
single or partial exercise thereof preclude any further exercise thereof, nor
the exercise of any other right, power or privilege.

 

 

14.6

If any part of this Agreement is for any reason found to be unenforceable, all
other parts of this Agreement nevertheless remain enforceable.

 

 

14.7

Nothing in this Agreement will be interpreted to constitute Supplier as
Customer’s agent for any purpose.

 

 

14.8

Except as specifically provided in this Agreement, this Agreement is not
intended to modify the terms and conditions of the US Agreements and the Mexican
Supply Agreements, which terms and conditions will otherwise remain in full
force and effect.

 

 

14.9

This Agreement may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document. All counterparts must
be construed together to constitute one instrument. The parties agree that their
respective signatures may be delivered by facsimile or email with original
signatures to follow, and that facsimile or email signatures will be treated as
originals for all purposes.

 

 

14.10

This Agreement shall be governed by, and construed in accordance with, the laws
of the state of Michigan, without giving effect to the conflicts of laws
principles of Michigan. Notwithstanding the foregoing, the US Agreements and the
Mexican Supply Agreements will continue to be governed by the laws provided for
therein.

 

15.

REPRESENTATIONS. EACH PARTY HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL OF
ITS CHOICE BEFORE SIGNING THIS AGREEMENT. NO PARTY IS RELYING ON ANY
REPRESENTATIONS, WARRANTIES OR COMMITMENTS THAT ARE NOT IN THIS AGREEMENT. ANY
AMBIGUOUS LANGUAGE IN THIS AGREEMENT SHOULD NOT BE CONSTRUED AGAINST ANY
PARTICULAR PARTY BECAUSE THAT PARTY DRAFTED THE LANGUAGE.

 

16.

JURY TRIAL WAIVER. THE PARTIES ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL RIGHT, BUT THAT THIS RIGHT MAY BE WAIVED. EACH PARTY WAIVES ALL
RIGHTS TO A TRIAL BY JURY OF ALL DISPUTES ARISING OUT OF OR IN RELATION TO THIS
AGREEMENT OR THE US AGREEMENTS. NO PARTY WILL BE DEEMED TO HAVE RELINQUISHED ITS
WAIVER OF JURY TRIAL UNLESS THAT PARTY DOES SO IN WRITING.

 

[signatures on next page]

 

 
11

--------------------------------------------------------------------------------

 

 

 

 

 

Meritor Heavy Vehicle Systems, LLC



By: /s/ Robert H. Speed

 

Print Name: Robert H. Speed


Title: Authorized Signer

 

Date: July 9, 2015

 

  

Sypris Solutions, Inc.



By: /s/ John R. McGeeney 

 

Print Name: John R. McGeeney 

 

Title: Vice President, General Counsel & Secretary

 

 

Date: July 9, 2015

Sypris Technologies, Inc.

 

 

By: /s/ John R. McGeeney 

 

Print Name: John R. McGeeney 


Title: Vice President, General Counsel & Secretary

 

Date: July 9, 2015

Sypris Technologies Kenton, Inc.

 

 

By: /s/ John R. McGeeney 

 

Print Name: John R. McGeeney 

 

Title: General Counsel 

 

 

Date: July 9, 2015

Gill Family Capital Management, Inc.



By: /s/ Jeffrey T. Gill


Print Name: 


Title: 

 

Date: July 9, 2015

 

 

 

--------------------------------------------------------------------------------

 